ICJ_088_Lockerbie_LBY_GBR_1992-04-14_ORD_01_NA_03_FR.txt. 24

DECLARATION COMMUNE DE MM. EVENSEN, TARASSOV,
GUILLAUME ET AGUILAR MAWDSLEY

Nous souscrivons pleinement au jugement de la Cour, mais souhaitons
l’accompagner des commentaires complémentaires suivants.

1. Avant toute intervention dans cette affaire du Conseil de sécurité, la
situation juridique était, à notre sentiment, claire. Les Etats-Unis et le
Royaume-Uni étaient en droit de demander à la Libye l’extradition des
deux ressortissants libyens accusés par les autorités américaine et britan-
nique d’avoir contribué à la destruction de l’avion disparu lors de l’inci-
dent de Lockerbie. Ils pouvaient mener à cette fin toute action conforme
au droit international. La Libye était de son côté en droit de refuser une
telle extradition et de rappeler à cet effet que son droit interne, comme
d’ailleurs celui de nombreux autres pays, prohibe l’extradition des natio-
naux.

2. Au regard du droit international général, l’extradition est en effet
une décision souveraine de l'Etat requis qui n’est jamais tenu d’y procé-
der. Par ailleurs, il n’existe pas en droit international général d’obligation
de poursuite à défaut d’extradition. Si une telle formule a pu être préconi-
sée par une partie de la doctrine depuis Covarruvias et Grotius, elle n’a
jamais fait partie du droit positif. Dans ces conditions, tout Etat est libre
de solliciter une extradition et tout Etat est libre de la refuser. En cas de
refus, il n’est pas tenu d'engager des poursuites.

3. Une dizaine de conventions internationales conclues depuis 1970
sous l'égide des Nations Unies ou des institutions spécialisées ont cepen-
dant modifié la situation de droit entre Etats parties à ces conventions.

La convention de Montréal du 23 septembre 1971 pour la répression
d’actes illicites dirigés contre la sécurité de l'aviation civile figure parmi
ces conventions. Les Etats-Unis, la Libye et le Royaume-Uni sont parties à
ladite convention.

Celle-ci dispose en son article 7 que:

«L'Etat contractant sur le territoire duquel l’auteur présumé de
l’une des infractions est découvert, s’il n’extrade pas ce dernier,
soumet l’affaire, sans aucune exception et que l’infraction ait ou non
été commise sur son territoire, à ses autorités compétentes pour
l'exercice de l’action pénale.» .

En son article 5, elle traite des compétences juridictionnelles en vue de
faciliter les poursuites. En son article 8, elle rend plus aisée lextradition,
mais ne crée aucune obligation à cet égard.

Ainsi, la convention de Montréal qui, à notre avis, était applicable en

25
25 CONVENTION DE MONTRÉAL DE 1971 (DÉCL. COM.)

l’espèce, n’interdisait pas à la Libye de refuser aux Etats-Unis et au
Royaume-Uni l’extradition des accusés. Elle impliquait seulement qu’à
défaut d’extradition l’affaire soit soumise par la Libye à ses autorités
compétentes pour l'exercice de l’action pénale.

4. Cette situation n’a pas, au cas particulier, été jugée satisfaisante
par le Conseil de sécurité agissant en vue de lutter contre le terrorisme
international dans le cadre du chapitre VII de la Charte des Nations
Unies. Le Conseil, par résolution 731 (1992) du 21 janvier 1992 (par. 3), a
demandé instamment «aux autorités libyennes d’apporter immédiate-
ment une réponse complete et effective» aux demandes de remise des
accusés présentées par les Etats-Unis et le Royaume-Uni. Puis, par résolu-
tion 748 (1992) du 31 mars 1992, il a décidé que «le Gouvernement
libyen doit désormais appliquer sans le moindre délai le paragraphe 3
de la résolution 731 (1992) concernant les demandes» en cause.

Dans ces conditions, c’est à bon droit que la Cour, statuant sur une
demande en indication de mesures conservatoires présentée par la Libye
afin de préserver la situation juridique antérieure aux résolutions du
Conseil de sécurité, a constaté les modifications apportées à cette situa-
tion et estimé par voie de conséquence que les circonstances de l’espèce ne
sont pas de nature à exiger l’exercice de son pouvoir d’indiquer de telles
mesures.

(Signé) Jens EVENSEN.
(Signé) Nikolai TARASSOV.
(Signé) Gilbert GUILLAUME.

(Signé) Andrés AGUILAR MAWDSLEY.

26
